Exhibit 10.3

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”) is made and entered into
this 10th day of March 2020 (the “Effective Date”), by and between Emmis QOZ
Business, LLC, an Indiana limited liability company (“EQOZB”), and Lencore
Acoustics Corporation, a New York corporation (“Lencore” and, together with
EQOZB, the “Parties”).  Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement (as
hereinafter defined).  

WHEREAS, in connection with an Asset Purchase Agreement, dated as of the date
hereof (the “Purchase Agreement”), the Company’s Business and the Acquired
Assets were sold to EQOZB; and

WHEREAS, in furtherance of such separation, Lencore and EQOZB desire to minimize
the sharing of resources and other like interactions between the n.FORM Business
and the Company’s Business, except where it will be materially detrimental to
the n.FORM Business or the Company’s Business not to share expenses, employees
or other resources for a period of time following the Closing;

WHEREAS, among other things, EQOZB desires to lease from Lencore certain of
Lencore’s existing personnel who are employees of Lencore pursuant to the terms
and conditions of this Agreement; and

WHEREAS, the Parties desire to provide each other with certain Transition
Services (as hereinafter defined).

NOW, THEREFORE, the Parties, intending to be legally bound, agree as follows:

Section 1.

Transition Services.

(a)Provision of Transition Services.  

(i)Lencore shall provide or cause to be provided at no cost to EQOZB (except as
set forth on Exhibit A hereto) certain services described on Exhibit A, and such
other services as EQOZB may reasonably request in order to operate the Company’s
Business in the ordinary course as historically conducted, including, but not
limited to, providing services, information, data, and assistance related to
financial, technology, and vendor relations during the Transition Period
(hereinafter defined), in connection with the transition of the Company’s
Business (such services, collectively, the “Lencore Transition Services”).

(ii)EQOZB shall provide or cause to be provided at no cost to Lencore (except as
set forth on Exhibit B hereto) certain services described on Exhibit B, and such
other services as Lencore may reasonably request in order to operate the n.Form
Business in the ordinary course as historically conducted, including, but not
limited to, providing services, information, data, and assistance related to
financial, technology, vendor relations, and customer relations during the
Transition Period, in connection with the transition of the n.Form Business
(such services, collectively, the “EQOZB Transition Services” and, together with
the Lencore Transition Services, the “Transition Services”).

 

2538-1004 / 1564093.6

1

 

 

--------------------------------------------------------------------------------

 

(iii)The Transition Services are in addition to and not in lieu of either
Party’s respective obligations under the Purchase Agreement.  

(b)Disclaimer of Warranties.  EXCEPT AS SET FORTH IN SECTION 1(C), NEITHER PARTY
MAKES ANY REPRESENTATION OR WARRANTY OF ANY NATURE OR KIND (WHETHER EXPRESS OR
IMPLIED), INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OR ANY OTHER MATTER WHATSOEVER.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT THE OTHER PARTY HAS NOT ASSUMED AN ADVISORY OR FIDUCIARY
RESPONSIBILITY IN FAVOR OF SUCH PARTY OR ITS AFFILIATES WITH RESPECT TO
PROVIDING THE TRANSITION SERVICES HEREUNDER OR ANY OTHER OBLIGATION TO SUCH
PARTY OR ITS AFFILIATES.  EACH PARTY AGREES THAT IT WILL NOT CLAIM THAT THE
OTHER PARTY HAS RENDERED ADVISORY, CONSULTING OR LEGAL SERVICES OR HAS PROVIDED
BUSINESS ADVICE OF ANY NATURE OR RESPECT, OR OWES ANY DUTY, FIDUCIARY OR
OTHERWISE, TO SUCH PARTY IN CONNECTION HEREWITH.

(c)Level of Service.  Each Party shall provide the Transition Services in a
commercially reasonable manner and shall assign sufficient resources and
qualified personnel as are reasonably required to perform the Transition
Services in a commercially reasonable manner.

(d)Communications.  The Parties shall exercise commercially reasonable good
faith efforts to facilitate communications in furtherance of the provision and
receipt of the Transition Services.  Each Party agrees to promptly assign a
representative to act as a point person and primary channel of communication
with the other Party.

Section 2.

Employee Leasing.

(a)Lease of Employees.  From the Effective Date through April 30, 2020 (the
“Leasing Term”), EQOZB shall lease from Lencore the employees set forth in
Section 3.18(a) of the Disclosure Schedules to the Purchase Agreement (such
employees, together with any replacement employees and any other subsequently
hired employees to which EQOZB has consented, the “Leased Employees”) to perform
such services for EQOZB as are reasonably requested by, and at the direction of,
EQOZB (the “EQOZB Services”).  Leased Employees shall exclusively dedicate their
full time and attention to the EQOZB Services and shall deliver the EQOZB
Services consistent with each Leased Employee’s past practice.

(b)Reimbursement.  

(i)During the Leasing Term, EQOZB shall promptly reimburse Lencore for all costs
and expense directly attributable to the Leased Employees for their performance
of the EQOZB Services in an amount equal to Lencore’s actual out-of-pocket cost
incurred in connection with the provision of the EQOZB Services by the Leased
Employees, which reimbursement shall include without

 

2538-1004 / 1564093.6

2

 

 

--------------------------------------------------------------------------------

 

limitation the Leased Employees’ salary and/or hourly wages earned for the
performance of the EQOZB Services, and Lencore’s actual out-of-pocket cost
incurred in connection with benefits, workers’ compensation expenses,
unemployment compensation expenses, severance expenses, and the employer portion
of premiums and administrative fees under all benefits provided (including
health coverage, life insurance coverage and long-term disability coverage), the
employer portion of employment taxes, and other expense reimbursement (including
out-of-pocket expenses attributable to claims involving Leased Employees, unless
the allegations relate primarily to the conduct of employees of Lencore or any
Affiliate thereof who are not Leased Employees, but solely with respect to
conduct that occurred during the Leasing Term and is not subject to indemnity by
Lencore under Section 2(e)(iii)), all such amounts to be scheduled in advance to
the extent practicable.  For the avoidance of doubt, Lencore shall not be
entitled to receive from EQOZB reimbursement for (i) any wages, benefits costs
or expenses of Lencore employees who are not Leased Employees, (ii) any
out-of-pocket expenses incurred by Lencore in the conduct of those portions of
Lencore’s business that are not related to EQOZB, or (iii) any payments or
benefits triggered by or otherwise relating to the transactions contemplated by
this Agreement, but shall be entitled to reimbursement for any out-of-pocket
costs incurred by Lencore with respect to Leased Employees that are incremental
to the costs and expenses Lencore would otherwise incur with respect to its
employees who are not Leased Employees (e.g., pro rata share of health and
employer’s liability insurance).

(ii) With respect to payroll, Lencore shall invoice EQOZB on the second Business
Day before the date bi-weekly payroll is drawn from Lencore’s bank account and
EQOZB shall wire such amount to Lencore before the end of the following
day.  With respect to other employee costs during the Leasing Term, including
but not limited to health care costs, Lencore shall invoice EQOZB on the first
Business Day of the month for the amounts incurred with respect to the Leased
Employees in the prior month(s), and EQOZB shall pay such amount to Lencore on
or before the tenth day of the same month, provided that EQOZB agrees with the
amounts listed on the invoice.  In providing each invoice, Lencore shall provide
EQOZB with sufficient information about the amounts listed in the invoice and,
upon EQOZB’s request, Lencore shall provide EQOZB with such additional
information as is reasonably necessary for EQOZB to verify the accuracy of any
such invoice.  

(iii) EQOZB agrees to pay interest to Lencore for any past due amounts that are
not disputed by EQOZB in good faith at the lesser of the highest rate allowable
by Law or twelve percent (12%) per annum from the due date until such amounts
are paid.  In addition, EQOZB shall promptly reimburse Lencore for all
reasonable costs incurred in collecting any past due amounts, including but not
limited to reasonable attorneys’ fees and expenses.  This section shall not
limit or waive any other legal and equitable rights and remedies Lencore shall
have under this Agreement for a delinquent payment.

 

2538-1004 / 1564093.6

3

 

 

--------------------------------------------------------------------------------

 

(c) Lencore’s Responsibilities.

(i) Employment of Leased Employees.  During the Leasing Term, all Leased
Employees shall at all times remain employees of Lencore and on the direct
payroll of Lencore.  Lencore shall maintain complete employment files for each
Leased Employee in accordance with all applicable Laws.  Lencore is solely
responsible for supervising, performance managing, promoting, disciplining,
and/or terminating the Leased Employees; provided, that EQOZB may at its
discretion (but subject to ADP’s termination policies) provide input to Lencore
as to the management, promotion, discipline and termination of any Leased
Employee.  Lencore will provide EQOZB with all information relating to the
Leased Employees or their employment as reasonably requested by EQOZB, and will
otherwise reasonably cooperate with EQOZB in relation to the Leased Employees
and their employment.  EQOZB will defend, indemnify and hold harmless with
respect to any claim by an employee who was terminated or disciplined at the
request, or on instructions, of EQOZB.

(ii) Compliance with Laws.  Lencore shall use its commercially reasonable
efforts to comply with all applicable Laws governing its employment of the
Leased Employees and the Leased Employees’ performance of the EQOZB
Services.  Lencore shall use commercially reasonable efforts to comply with all
applicable Laws regarding the legal status of each Leased Employee to work and
reside in the United States.

(iii) Taxes.  During the Leasing Term and subject to Lencore’s reimbursement
rights under Section 2(b), Lencore shall be solely responsible for the payment
of all federal, state and local employment taxes and withholdings for each
Leased Employee, including income taxes, FICA and unemployment insurance
taxes.  Lencore shall also properly file all information and tax returns and
issue all wage and tax statements related to any compensation paid to Leased
Employees during the Leasing Term.

(iv) Workers’ Compensation and Unemployment Compensation.  During the Leasing
Term and subject to EQOZB’s reimbursement obligation under Section 2(b), Lencore
shall be responsible for (i) maintaining valid workers’ compensation insurance
for the Leased Employees, and (ii) all unemployment compensation claims filed by
any Leased Employee; provided, however, that any and all out-of-pocket expenses
associated with the foregoing shall be paid by EQOZB to Lencore consistent with
Section 2(b).

(v) Employee Benefits.  During the Leasing Term, Lencore shall be solely
responsible for maintaining employee benefit plans for the Leased Employees
consistent with those provided to such Leased Employees prior to the Closing
Date; provided, that Lencore shall not make any changes to or enter into any
employee benefit plans (including employment or severance agreements) covering
the Leased Employees that would materially increase the cost to EQOZB without
EQOZB’s prior written consent.

 

2538-1004 / 1564093.6

4

 

 

--------------------------------------------------------------------------------

 

(vi)Severance.  To the extent that, during the Leasing Term, EQOZB instructs
Lencore to terminate any Leased Employee and Lencore and EQOZB determine that
the terminated Leased Employee shall be paid severance, Lencore shall pay such
severance as agreed upon between Lencore and EQOZB; provided, that in all cases
Lencore shall condition any severance on a release that, includes, among other
terms, a release of any claims against EQOZB and its Affiliates.

(d)Employment Following the Leasing Term.  Prior to the expiration or earlier
termination of the Leasing Term, Emmis Operating Company, an Indiana corporation
(“Emmis OpCo”), shall offer employment to all of the Leased Employees who are
employed by Lencore at the termination of the Leasing Term as set forth in
Section 6.3(a) of the Purchase Agreement (all such Leased Employees to whom
employment is offered, collectively, the “Continuing Employees”).  Provided that
Emmis OpCo makes and honors the offer of employment required by this Section
2(d), Emmis OpCo shall not be responsible for, and Lencore hereby agrees to
indemnify defend and hold harmless Emmis OpCo and its Affiliates (including
EQOZB) from, any Losses relating to any Leased Employee that does not become a
Continuing Employee by reason of declining an offer of employment pursuant to
this Section 2(d), including any severance or termination liabilities or costs
relating to such Leased Employee.

(e)Limitation of Liability and Indemnity.

(i)None of Lencore, its Affiliates or any officer, director, employee, partner,
manager or other agent of Lencore or its Affiliates will have any liability to
EQOZB hereunder for any action under Section 2 of this Agreement unless such
conduct is not taken in accordance with the standards of conduct for corporate
directors and officers under New York law (taking into account Lencore’s
obligations under this Agreement), and the failure to meet that standard has
been judicially determined to have constituted fraud, recklessness or willful
misconduct.  

(ii)EQOZB hereby agrees to indemnify defend and hold harmless Lencore and its
Affiliates and any of their respective current or former officers, directors,
employees, partners, managers or other agents (individually and collectively,
“Lencore Indemnified Person”) from any and all loss, liability, cost and expense
including but not limited to reasonable attorneys’ fees and expenses incurred by
the Lencore Indemnified Person in connection with, arising from or related to
the performance by it of its obligations hereunder or otherwise related to
EQOZB, except if such loss, liability cost or expense results from the
fraudulent, reckless or willful misconduct of Lencore; provided, however, that
no Lencore Indemnified Person shall be entitled to indemnification for any
withdrawal liability incurred by Lencore or its ERISA Affiliates under ERISA
(including any contingent or secondary liability) to any Multiemployer
Plan.  EQOZB will reimburse each Lencore Indemnified Person for the reasonable
out-of-pocket costs and expenses (including attorneys’ fees and expenses) of
investigating, preparing for and responding to any actual or threatened action,
claim, suit, investigation or proceeding or enforcing this Agreement, as they
are incurred; provided that Lencore shall promptly reimburse EQOZB for any
amounts advanced to the extent that a court of competent jurisdiction determines
that an Lencore Indemnified Person acted recklessly, or engaged in willful
misconduct.

 

2538-1004 / 1564093.6

5

 

 

--------------------------------------------------------------------------------

 

(iii)Lencore hereby agrees to indemnify defend and hold harmless EQOZB and its
Affiliates and any of their respective current or former officers, directors,
employees, partners, managers or other agents (individually and collectively,
“EQOZB Indemnified Person”) (A) from any and all loss, liability, cost and
expense including but not limited to reasonable attorneys’ fees and expenses
incurred by the EQOZB Indemnified Person in connection with Lencore’s failure to
comply with the standard of conduct set forth in Section 2(e)(i), except if such
loss, liability cost or expense results from the fraudulent, reckless or willful
misconduct of EQOZB, and (B) from any withdrawal liability incurred by EQOZB or
its Affiliates under ERISA (including any contingent, secondary or successor
liability) to any Multiemployer Plan to the extent based on the contribution
histories of Lencore and its ERISA Affiliates (as opposed to any contributions
made after the end of the Term by EQOZB and its ERISA Affiliates).  Lencore will
reimburse each EQOZB Indemnified Person for the reasonable out-of-pocket costs
and expenses (including attorneys’ fees and expenses) of investigating,
preparing for and responding to any actual or threatened action, claim, suit,
investigation or proceeding relating to Lencore’s violation of the standard of
conduct set forth in Section 2(e)(i), as they are incurred; provided that EQOZB
shall promptly reimburse Lencore for any amounts advanced to the extent that a
court of competent jurisdiction determines that an EQOZB Indemnified Person
acted recklessly, or engaged in willful misconduct.

Section 3.

Term and Termination.

(a)Term.  Unless terminated sooner by mutual written agreement or consent of the
Parties, this Agreement shall commence on the Closing Date, and shall terminate
with respect to the Transition Services on the date that is nine (9) months
after the Closing Date (the “Transition Period”).

(b)Survival.  The Parties acknowledge and agree that Section 1(b), Section 2(e),
3, Section 54, Section 6 and Section 6 shall survive the expiration or
termination of this Agreement.

(c)Mutual Cooperation and Additional Assumptions.  Prior to the termination of
this Agreement, the Parties shall reasonably cooperate in good faith to
facilitate an orderly transition of responsibility for the Transition Services,
and each Party shall deliver to the other Party copies of such documents,
records and information as are reasonably necessary to achieve such
transition.  

Section 4.

Confidential Information.  

(a)Definition.  In connection with this Agreement, each Party has disclosed and
may continue to disclose to the other Party information that relates to the
disclosing Party’s business operations, financial condition, customers,
products, services or technical knowledge.  Except as may otherwise be
specifically agreed in writing by the Parties, each Party agrees that (i) all
information communicated to it by the other and identified as confidential or
proprietary, whether before or after the Effective Date; (ii) all information

 

2538-1004 / 1564093.6

6

 

 

--------------------------------------------------------------------------------

 

identified as confidential or proprietary to which it has access in connection
with this Agreement, whether before or after the Effective Date; (iii) all
information communicated to it that should have been understood by the receiving
Party, because of confidentiality or similar legends, the circumstances of
disclosure or the nature of the information itself, to be proprietary and
confidential to the disclosing Party; and (iv) the terms and conditions of this
Agreement (collectively, the “Confidential Information”), shall be and shall be
deemed to have been received in confidence and shall be used only for purposes
of this Agreement in compliance with applicable Law.  

(b)Confidentiality.  Each Party’s Confidential Information shall remain the
property of that Party except as may otherwise be expressly provided in this
Agreement.  Each Party shall use at least the same degree of care it uses to
protect its own Confidential Information in order to safeguard and prevent
disclosing to third parties the Confidential Information of the other Party and,
in any event, no less than reasonable care.  Each Party shall not (i) make any
use or copies of the Confidential Information of the other Party except as
contemplated by this Agreement; (ii) acquire any right in or assert any lien
against the Confidential Information of the other; or (iii) sell, assign, lease
or otherwise commercially exploit the Confidential Information or any derivative
works of the other Party.  Neither Party may withhold the Confidential
Information of the other Party or refuse for any reason, including due to the
other Party’s actual or alleged breach of this Agreement, to promptly return to
the other Party its Confidential Information, including copies, if requested to
do so.  

(c)Exclusions.  This Section 4 shall not apply to any particular information
that either Party can demonstrate (i) was, at the time of disclosure to it, in
the public domain; (ii) was, after disclosure to it, published or otherwise
becomes part of the public domain through no fault of the receiving Party; (iii)
was in the possession of the receiving Party at the time of disclosure to it and
was not the subject of a pre-existing confidentiality obligation; (iv) was
received after disclosure to it from a third party who had a lawful right to
disclose such information to it; (v) was independently developed by the
receiving Party without use of the Confidential Information of the disclosing
Party as evidenced by the receiving Party’s own records; or (vi) was required to
satisfy any legal requirement of a competent governmental authority (including
any disclosure required under applicable stock exchange rules); provided that
such Party promptly, upon receiving any such request and prior to making the
disclosure, advised the other Party (but only to the extent not prohibited by
such legal requirement) and took reasonable action to ensure confidential
treatment of the Confidential Information.  

Section 5.

Ownership.  Each Party retains all right, title and interest (including all
patents, copyrights, trade secrets, trademarks or other intellectual property
rights) in their respective pre-existing materials (and any materials developed
by such Party) that it provides to the other Party, and this Agreement does not
grant any rights or licenses except as expressly set forth herein, and no other
right or license is to be implied by or inferred from any provision of this
Agreement or by the conduct of the Parties.  Notwithstanding the foregoing, any
and all intellectual property that is part of the Acquired Assets shall in all
cases be and remain owned by EQOZB.  This Agreement shall not be construed in
any manner as a grant from one Party to the other Party of any rights held by
any third party.  

 

2538-1004 / 1564093.6

7

 

 

--------------------------------------------------------------------------------

 

Section 6.

Miscellaneous.

(a)Limitation of Liability.  Neither Party shall be liable to the other for
monetary damages for any losses, claims, damages, or liabilities arising from
any act or omission taken or omitted hereunder to the extent such act or
omission was taken in good faith, was not attributable to such Party’s material
breach of this Agreement, and did not constitute fraud, willful misconduct, or
recklessness.  Notwithstanding any other provision herein, in no event shall
either Party have any liability to the other hereunder for any lost profits or
consequential, punitive, special or indirect damages in connection with the
performance or nonperformance of this Agreement (whether resulting from
negligence or otherwise).

(b)No Agency.  Nothing contained in this Agreement shall constitute or be deemed
to constitute a partnership, or create or be deemed to create any relationship
among the Parties other than as parties hereto.  No Party hereto is authorized
or empowered to act as an agent for or otherwise bind or commit any other Party
hereto, and each Party agrees not to enter into any contract or agreement or
make any commitment, representation or warranty that purports to bind any other
Party hereto or otherwise act in the name of or on behalf of any other Party
hereto, without the written consent of such other Party.

(c)Notices.  Any notice, request or demand desired or required to be given
hereunder shall be in writing given by personal delivery, confirmed e-mail or
overnight courier service, in each case addressed as respectively set forth
below such Party’s signature block or to such other address as any Party shall
have previously designated by such a notice.  The effective date of any notice,
request or demand shall be the date of personal delivery, the date on which
successful e-mail transmission is confirmed, or the date actually delivered by a
reputable overnight courier service, as the case may be, in each case properly
addressed as provided herein and with all charges prepaid.

(d)Successors and Assigns.  This Agreement and the rights and obligations of the
Parties hereunder shall bind and inure to the benefit of the respective heirs,
successors and assigns of the Parties, except that neither this Agreement nor
any of the rights or obligations hereunder may be assigned or delegated by
either Party without the prior written consent of the other Party.  

(e)Waiver of Rights.  The failure of EQOZB or Lencore to assert any right or
remedy upon the breach of any provision of this Agreement shall not be deemed to
be a waiver of any present or future right hereunder, unless said waiver is made
in writing and signed by the Party against whom enforcement is sought.

(f)Severability of Agreement.  In the event any clause, provision or paragraph
of this Agreement is held to be illegal, invalid or unenforceable by any court
of competent jurisdiction, such clause, provision or paragraph shall be deemed
severed from the Agreement and shall not affect the validity of the remaining
provisions of this Agreement.

(g)Law To Govern.  This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York without
giving effect to the principles of conflicts of law thereof.

 

2538-1004 / 1564093.6

8

 

 

--------------------------------------------------------------------------------

 

(h)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, OR THE TRANSITION SERVICES MAY BE INSTITUTED IN THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF NEW YORK, IN EACH
CASE LOCATED IN NASSAU COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO
SUCH PARTY’S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR
ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH COURT.  THE PARTIES
IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND
AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(i)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSITION SERVICES.  EACH PARTY TO THIS
AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (1) NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT
SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (2) SUCH
PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (3) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (4) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
Section 6(i).

(j)Entire Agreement; Amendments.  This Agreement, together with the exhibits,
schedules and written agreements ancillary hereto (including, without
limitation, the Purchase Agreement and each of the other Transaction Documents
referenced therein), contains the entire understanding of the Parties with
respect to the subject matter hereof and supersedes all previous oral and
written communications, agreements and understandings between the Parties with
respect to the subject matter herein.  No change, modification or amendment of
this Agreement shall be binding unless made in writing and signed by authorized
representatives of both Parties.  

(k)Counterparts; Facsimile.  This Agreement may be executed in one or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  This Agreement may be
executed and delivered by facsimile or other electronic transmission, and a
facsimile or electronic copy of this Agreement or of a signature of a Party will
be effective as an original.

 

2538-1004 / 1564093.6

9

 

 

--------------------------------------------------------------------------------

 

(l)Expenses.  Except as otherwise specified in this Agreement, each Party to
this Agreement will pay its own legal, accounting, out-of-pocket and other
expenses incident to this Agreement and to any action taken by such Party in
preparation for carrying this Agreement into effect.  

[SIGNATURE PAGE FOLLOWS]

 

 

2538-1004 / 1564093.6

10

 

 

--------------------------------------------------------------------------------

(Signature Page to Transition Services Agreement)

 

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be duly
executed on its behalf by its duly authorized officer as of the date first
written above.

 

 

 

EQOZB:

 

 

 

 

EMMIS QOZ BUSINESS, LLC

 

 

 

 

 

By:

/s/ J. Scott Enright

 

 

Name:

J. Scott Enright

 

 

Title:

Executive Vice President

 

Address:

40 Monument Circle, Suite 700, Indianapolis, IN 46204

 

 

 

LENCORE:

 

 

 

 

LENCORE ACOUSTICS CORPORATION

 

 

 

 

 

By:

/s/ Jonathan S. Leonard

 

 

Name:

Jonathan S. Leonard

 

 

Title:

Authorized Officer

 

Address:

1 Crossways Park Drive W. Woodbury, NY 11797

 




2538-1004 / 1564093.6

--------------------------------------------------------------------------------

 

Exhibit A

 

LENCORE TRANSITION SERVICES

 

1.Consents.  Lencore will use commercially reasonable efforts to obtain and
deliver to EQOZB, within a reasonable period of time, the consent of the
counterparties to the assignment to EQOZB of the agreements set forth on Section
3.3(b) of the Disclosure Schedules.

 

2.ETL / UL.  Lencore will use commercially reasonable efforts to obtain and
deliver to EQOZB, within thirty (30) days following the Closing Date, the
transfers of applications and test results of Underwriters Laboratories and
Electrical Testing Laboratories with respect to the Sound Masking Systems used
in the Company’s Business and/or included in the Acquired Assets.

3.Procurement / Inventory.  Lencore to assist EQOZB with hand-off to EEQOZB of
existing materials vendors for all raw materials, including vendor names, price
lists, PCBs, BOMS, drawings, Gerbers, cans, speakers, head-end components, R&D
materials.

 

Lencore to establish its own relationships with vendors as soon as practicable.

 

4.Order Processing (LOOP).  Processing of customer purchase orders, transmission
of orders to plant, verification of delivery information, verification of
installation and tuning services to be handed off to Lencore or EQOZB resource,
as appropriate.

5.Mail & Notices.  EQOZB and Lencore will cooperate in forwarding mail that
ought to have been addressed to the other, or that needs to be dealt with by the
other.

6.Office Premises.  Lencore will provide office space and basic office furniture
(but not office supplies or inventory) for EQOZB, consisting of the top floor of
the 1 Crossways Park Drive West building (the “Premises”), for a period of six
(6) months, with up to six (6) one-month extensions at the reasonable request of
EQOZB, notwithstanding the earlier expiration of the Transition Period.  EQOZB
shall not make any alterations to the Premises without the advance written
consent of Lencore, which may be granted or withheld in Lencore’s sole
discretion.  Only the Leased Employees, and those other employees, agents, and
invitees of EQOZB who have been approved by Lencore in writing in advance
(collectively, the “EQOZB Personnel”) will be permitted into the Premises, such
approval not to be unreasonably withheld, conditioned or delayed.  EQOZB and
EQOZB Personnel shall comply with all rules, regulations, and procedures
established by Lencore and/or Ship 142, LLC (the “Prime Landlord”), in effect as
of the Effective Date.

 

This Agreement is expressly subordinate to the Commercial Lease Agreement, dated
as of August 21, 2019, between Lencore and the Prime Landlord (the “Prime
Lease”); provided, however, in the event that any provision of the Transition
Services shall conflict in any respect with the Prime Lease, this Agreement
shall control.  EQOZB will keep, observe, and perform every term, provision,
covenant, and condition required pursuant to the Prime Lease, all of which are
incorporated herein by reference, to the extent relating to EQOZB’s use of any
part of the Premises, and will not do or permit anything to be done that could
constitute a default under the Prime Lease.  Lencore will have the same rights
and remedies with respect to a breach hereof or of the Prime

12

--------------------------------------------------------------------------------

 

Lease as the Prime Landlord would have against Lencore, and Lencore will have,
with respect to EQOZB, all of the rights the Prime Landlord under the Prime
Lease would have.  Lencore will not be responsible to EQOZB for any breach of
the Prime Lease by the Prime Landlord.

 

EQOZB will procure and maintain the following policies of insurance during the
Transition Period, naming Lencore as an additional insured with respect to (b),
(c), (d) and (e): (a) Workers’ Compensation with limits required by statute; (b)
Employment Practices Liability, solely relating to the Leased Employees, with
limits not less than $1,000,000; (c) Commercial General Liability including
Bodily Injury and Property Damage, with limits not less than $2,000,000 per
occurrence and $4,000,000 general aggregate (may be satisfied in combination
with Umbrella/Excess Liability); (d) Fire and Extended coverage insurance on its
property in the Premises; and (e) Umbrella / Excess Liability with limits not
less than $2,000,000 per occurrence and $4,000,000 general aggregate.  EQOZB
will provide not less than thirty (30) days written notification of any
cancellation or expiration of any such policy, and will provide certificates of
such policies to Lencore upon request.  

 

EQOZB agrees further to indemnify, defend and hold Prime Landlord and Lencore
harmless from and against (and to reimburse Prime Landlord) any and all claims
and Losses that arise from or in connection with (or are alleged to arise from
or in connection with) the use, occupancy, conduct or management of the Premises
by EQOZB, or its agents, employees, contractors, representatives, invitees, or
visitors, or EQOZB’s business activities therein.

 

Rent shall be $23,500 per month and shall be payable to Lencore consistent with
the terms of the Prime Lease, including without limitation the timing of
payments and any interest and/or penalties associated with late payment.

 




13

--------------------------------------------------------------------------------

 

Exhibit B

 

EQOZB TRANSITION SERVICES

 

1.Marketing.  Transitioning of database of n.Form exclusive contacts, collateral
materials, handoff of existing marketing and advertising programs and vendors
for online marketing initiatives, trade shows and related activities to
designated Lencore resource(s).  Lencore to initiate new agreements with third
party vendors.

 

Not included:  Direct advertising and marketing spend – these will be paid
directly by Lencore.

 

2.SAP / Accounting.  Billing, collections, accounts payable, accounts receivable
and monthly financial statement preparation to be handed off to EQOZB accounting
team, using the upgraded SAP platform (version 9.3).  Lencore will have access
to the SAP platform for a period of time, not to exceed thirty (30) days
post-Closing, while Lencore builds out its own SAP platform; Lencore will have
access to the corresponding paper files throughout the Transition Period.

 

3.Order Processing (LOOP).  Processing of customer purchase orders, transmission
of orders to plant, verification of delivery information, verification of
installation and tuning services to be handed off to Lencore or EQOZB resource,
as appropriate.

 

Inbound Requests for Quotation from customers for n.Form products to be handed
off to the n.Form (Lencore) D&Q department.

 

4.IT Services (Support through CHiPs).  Help desk support, data backup,
application support (Microsoft, AutoCAD, etc.) to be transitioned to EQOZB with
CHiPs as soon as practicable.  n.Form exclusive customer files including quotes,
order information, wiring diagrams, “as-builts”, etc. to be transferred to
Lencore.

 

5.Procurement / Inventory.  EQOZB inventory to be separated from Lencore’s
n.Form inventory including raw materials and sub-assemblies at or about the
Closing and to be segregated as agreed upon by the Parties as soon as
practicable.

 

6.Tech Support (Client).  To the extent that EQOZB receives inquiries by phone,
email or other means from customers who have purchased n.Form products at any
time related to technical support of customer and installer trouble shooting
questions, EQOZB will hand those off to designated Lencore representatives who
will be responsible for addressing and resolving them.

 

7.Leased Employee Cooperation.  To the extent EQOZB is required to make any
EEO-1 or similar filings which would include information related to the Leased
Employees, Lencore agrees to reasonably cooperate with Emmis in preparing any
such filings.  

 

8.Engineering.  PCB designs, Gerber files, software files, BOMs, sub-assembly
BOMs schematics and various working documents and information related
exclusively to n.Form products to be transferred to Lencore Engineering team,
and to the extent related to n.Form products but not exclusively related to
n.Form products, to be made available through copies and the like for use in
accordance with the Restrictive Covenant and Technology Cross-License Agreement.

 

14

--------------------------------------------------------------------------------

 

Lencore will continue to have access to the following data to the extent
exclusively related to n.Form :

 

Engineering drive on file server

Drawings drive on server

Data drive on server

 

Zendesk (Cloud support ticketing system)

JIRA (Cloud bug-tracking system)

Bitbucket (Cloud source-code repositories)

Airtable (Cloud-based databases for production product version tracking and RMA
tracking)

 

9.Other.  Email – Jonathan Leonard, Christian Payne and Glenn Dahl need to have
access to their respective @lencore.com email addresses throughout the
Transition Period; provided that any and all inquiries received through such
email addresses that are related to the Company’s Business shall be promptly
referred to EQOZB.   EQOZB will enable an “auto-responder” indicating that other
Lencore employees no longer have access to the @lencore.com url, and attaching
contact information to the auto-responder for the relevant Lencore
employee.  EQOZB employees will notify and hand off to a designated Lencore
resource any issues that should remain with Lencore and will assist in
transitioning whatever issues are outstanding to the appropriate person at
Lencore so as to minimize disruption to Lencore’s business.

 

Mail & Notices – EQOZB and Lencore will cooperate in forwarding mail that ought
to have been addressed to the other, or that needs to be dealt with by the
other.

 

Acquired Assets.  EQOZB will remove all Acquired Assets from the basement of the
1 Crossways Park Drive building within thirty (30) days or as reasonably
practicable thereafter.

15